Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on July 15th, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the US Patent Number 10,797,123 has been reviewed and is accepted.  The terminal disclaimer has been recorded on July 17th, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 24th, 2022 has been considered by the examiner.

DETAIL ACTION
Response to Amendment
This office action is in response to Amendment filed on 07/15/2022.
Claims 1-4 have been amended.
Claims 15-19 and 21-23 have been withdrawn.
Claims 1-25 are pending.

Rejoinder
Claims 15-19 and 21-23, previously withdrawn from consideration as a result of a restriction requirement, hereby rejoined and fully examined for patentability under 37 CFR 1.104. Because a claimed invention previously withdrawn from consideration under 37 CFR 1.146 has been rejoined, the restriction requirement species as set forth in the Office action mailed on 02/09/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-25 are allowed.
Applicant's arguments, with regards to claims 1-25, filed on 07/15/2022 have been fully considered and they are persuasive due to the Terminal Disclaimer filed on 07/15/2022 has been approved on 07/17/2022. The Examiner finds the arguments are persuasive.  Therefore, the Examiner made decision to allow these limitations over the prior art of record.
Accordingly, claims 1-25 are allowable over the prior art of record because none of the prior art whether taken singularly or in combination, especially when these limitations are considered within the specific combination claimed. 
In particular, the prior art does not disclose or fairly suggest the limitations: “a signal line in electrically connected to the second thin-film transistor an organic layer overlapping both the first region; and a luminescent element disposed on the organic layer and overlapping the first region, and wherein an opening is defined in the at least one inorganic layer and the plurality of insulation layers and the opening is positioned in the second region” in combination with the remaining limitations called for in claim 1.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one of ordinary skill in the art to add said limitations as called for in claim 1. Therefore, claim 1 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 2-25 are also allowed as they depend from an allowed base claim.
In addition, the invention is allowable after it was rejected as Obvious Double patenting in the previous office action. However, the applicants filed a terminal disclaimer in a timely manner in compliance with 37 CFR 1.32(c). It may be used to overcome an actual patent shown as commonly owned with this application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829